758 N.W.2d 569 (2008)
Gerald L. HAYCOCK, Ann M. Haycock, W. Gregg Slager, and Sue A. Slager, Plaintiffs-Appellees,
v.
Ray BOOMER, Barbara Boomer, and Stephen Boomer, Defendants-Appellants,
and
City of Norton Shores, State Treasurer, Department of Transportation, Department of Natural Resources, Leslie Toth, Peter Toth, Michael Tomaszckyk, Marie Tomaszckyk, Michael Cerminaro, Connie Cerminaro, Frederick C. Anderson II, Ronald Zuker, Vicki Zuker, Georgia Johnson, City of Muskegon Heights, Muskegon County Drain Commission, GTE North, Inc., TCI Cablevision of Michigan, and Michigan State Transport, Defendants.
Docket No. 137292. COA No. 283982.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the August 5, 2008 *570 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.